Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 1/19/22.  Claims 1, 11 and 17 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 1-20 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Magalhaes in view of Lagerblad, and further in view of Gopalakrishnan et al (U.S. 20170300482 A1 hereinafter, “Gopalakrishnan”).
8.	With respect to claim 1,
 discloses a method performed by one or more computing devices, the method comprising:
receiving a request identifying a root data object of a hierarchical data structure;
identifying a plurality of child data objects of the root data object in the hierarchical data structure, wherein the plurality of child data objects are associated with records stored in separate objects of a database;
identifying a subset of the records associated with the plurality of child data objects that are not cached on one of the one or more computing devices; and
transmitting a request to the database to retrieve the subset of the records that are not cached on the one of the one or more computing devices (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. [0018] Accordingly, the hybrid object trees described herein allow the management of different types of objects from multiple native sources to be accessed and manipulated/mutated within the same hybrid object tree, and allow for the addition of distinct child data elements to the tree without the creation of separate in-memory data objects.  Many other possibilities exist for the hybrid object trees described herein and all are considered within the scope of the present subject matter. [0023] In contrast, it is controlled by the internalNodeData/Mediator pertaining to that specific node or region of nodes.  This allows a given hybrid tree to contain or reference nodes that are populated from many different sources while retaining their native input data and native behavior (e.g., lazy skipping, fast access, etc.). [0029] Objects that are added to a hybrid object tree may be of a type that is completely different from the other type(s) of objects already associated within the hybrid object tree. [0032] As will be described in more detail below in association with FIG. 2 through FIG. 7, the computing device_1 102 through the computing device_N 104 and the server_1 108 through the server_M 110 may each provide automated creation, processing, augmentation, and management of hybrid object trees that preserve and handle native data.  The automated creation, processing, augmentation, and management of hybrid object trees that preserve and handle native data is based upon building a hybrid object tree that includes data objects/nodes of different data types that retain their native original source data within its original storage location, and that may have attributes added that are not supported by the original data type or object/node. [0036] FIG. 2 is a block diagram of an example of an implementation of a core processing module 200 capable of performing automated creation, processing, augmentation, and management of hybrid object trees that preserve and handle native data.  The core processing module 200 may be associated with either the computing device_1 102 through the computing tree 300 implemented as a data structure of nodes/objects within a memory, represented within the present example by the hybrid object tree storage area 212 of the memory 210.  As can be seen from FIG. 3, the hybrid object tree 300 includes a parent node 302 and a child1 node 304.  The ellipsis dots to the left of FIG. 3 illustrate that additional nodes may be added to the hybrid object tree 300 and may then form a portion of the hybrid object tree 300 over time.  The instances of the parent node 302 and the child1 node 304 represent an object cache layer of the hybrid object tree 300.  As described above and in more detail below, nodes such as the parent node 302 and the child1 304 have attributes added or changed and behavior of the respective nodes may be changed without invalidating any caches based on particular object instances.  [0051] The parent node 302 and the child1 node 304 include a dynamic data area 306 and 308, respectively.  The dynamic data area 306 and the dynamic data area 308 represent a mediator abstraction layer within the parent node 302 and the child1 node 304, respectively.  The mediator abstraction layer interfaces with a native input data layer to access data within an input data source 310 and an the mediator abstraction layer may populate, skip, or copy data from an input source or perform other operations as appropriate for the particular input data source. [0053] As described above, attributes may be added to or removed from nodes without replacing the node and without invalidating the node within the respective object cache.  The attributes 322 and the attributes 324 provide an in-cache memory location that may be updated without disrupting references to the respective objects within the respective cache(s). [0055] The mediator_1 330 and the mediator_Z 332 reference the input data source 310 and the input data source 312 for the parent node 302 and the child1 node 304, respectively. [0056] An arrow 336 represents propagation of the request to navigate into the lazy region the child1 node 304 to the input data source 312 by the mediator_Z 332 responsive to the request initiated by the parent node 302.  As such, the dynamically associated mediator_Z 332 requests the appropriate data to fulfill the request (e.g., bytes of data, schema information, etc.) and the actual data access is abstracted through the mediator.  [0057] An arrow 338 represents a return of the requested data by the input data source 312 to the mediator_Z 332 within the mediator abstraction layer of the child1 node 304.  An arrow 340 represents a return of the 
receiving a request identifying a root data object (e.g. parent object in Fig. 3) of a hierarchical data structure (e.g. object tree);
identifying a plurality of child data objects of the root data object in the hierarchical data structure, wherein the plurality of child data objects are associated with records stored in separate objects (e.g. different native objects) of a database;
identifying a subset of the records associated with the plurality of child data objects that are not cached on one of the one or more computing devices (e.g. new/addition data element not cached in computing device_1 to N … different native objects stored in different native data sources); and
transmitting a request (e.g. request) to the database to retrieve the subset of the records that are not cached (e.g. new/addition data element not cached in computing device_1 to N) on the one of the one or more computing devices (e.g. computing device_1 to N)]).
Although De Magalhaes substantially teaches the claimed invention, De Magalhaes does not explicitly indicate
wherein the plurality of child data objects are associated with records stored in separate tables of a database.
Lagerblad teaches the limitations by stating
receiving a request identifying a root data object of a hierarchical data structure;
identifying a plurality of child data objects of the root data object in the hierarchical data structure, wherein the plurality of child data objects are associated with records stored in separate tables of a database;
identifying a subset of the records associated with the plurality of child data objects that are not cached on one of the one or more computing devices (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 e.g. [0019] Each data type object 124 may be of a certain type, and include one or more values or one or more other data objects.  In some embodiments, an instance of a data type object may refer to a row of a table stored in a database.  Examples of data type objects 124 may include, but are not limited to, values (e.g., numeric, text, dates, etc.), pointers, videos, images, web pages, etc. In some embodiments, classes 122 and type objects 124 may have a dependent relationship with one or more other classes 122 and type objects 124 within application 120.  For example, a function in a first class 122a may utilize a first type object 124a, such that the first type object 124a may be a container for a second type object 124b that may be utilized by a function in the first 122a or second class 122b, and the second type object 124b may be a container for a third type object 124n that may be utilized by a function in the first class 122a, second class 122b, or third classes 122n.  Thus, parent object 124a is called by a first class 122a, its second child type object 124b must also be called, along with the third child type object 124n to the second type object, which typically results in loading three data type objects 124 from memory 112.  [0027] In some embodiments, the complete data model is read into memory, which is updated and persisted from different threads.  In some embodiments, an on-demand populated cache with shorter life span may be used by dashboards to request smaller subsets of data.  In some embodiments, a mixed mode of loading may be used, which uses knowledge of the persisted data to load all instances of objects having relatively few instances, and performing on-demand loading of children to these objects. [0028] Thus, in some embodiments, three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships between each of these three data types after they have been loaded [as
receiving a request identifying a root data object of a hierarchical data structure;
identifying a plurality of child data objects of the root data object in the hierarchical data structure, wherein the plurality of child data objects are associated with records stored in separate tables of a database (e.g. three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate ;
identifying a subset of the records associated with the plurality of child data objects that are not cached on one of the one or more computing devices (e.g. Application server 110 may comprise one or more machines, workstations, laptops, blade servers, server farms, and/or stand-alone servers)], such that additional queries of the database are not needed. [0029] FIG. 3 is a flow diagram illustrating a process for using type based loading for loading objects in object-relational mapping.  In the illustrated example, flow diagram 300 begins at step 302 where mapping tool 130 (or application server 120) queries a database 150 to locate a first table 162 associated with a first data type to be created.  At step 304, mapping tool 130 loads a plurality of rows from the first table 162 during the query associated with the first table 162.  At step 306, mapping tool 130 creates a first set of data objects associated with the first data type, wherein each data object of the first set may be created from data objects stored in each of the rows loaded from the first table 162. [0030] At step 308, mapping tool 130 queries the database 150 to locate a second table 162 associated with a second data type to be created, wherein the second data type depends from the first data type.  At step 310, mapping tool 130 loads a plurality of rows from the second table 162 during the query associated with the second table.  At step 312, mapping tool 130 creates a second set of data objects associated with the second data type, wherein each data object of the second set may be created from data stored in each of the rows loaded from the second table 162, wherein the data objects of the second set depend from the data objects of the first set.  At step 314, mapping tool 130 may associate each data object of the second set to an associated parent object of the first set. [0031] At step 316, mapping tool 130 queries the database 150 to locate a third table 162 associated with a third data type to be created, wherein the third data type depends from the second data type.  At step 318, mapping tool loads a plurality of rows from the third table 162 during the query associated with the third table 162.  At step 320, mapping tool 130 creates a third set of data objects associated with the third data type, wherein each data object of the third set may be created from data stored in each of the rows loaded from the third table 162, wherein the data objects of the third set depend from the data objects of the second set.  At step 322, mapping tool 130 may associate each data object of the third set to an associated parent object of the second set.  Thus, mapping tool 130 may create or map the database structure associated with the first data object by querying the database 150 once for each level of depth (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of De Magalhaes and Lagerblad, to provide a mechanism for using type based object loading for object-relational mapping to greatly reduce the queries made on a database, especially when several objects have dependent relationships with other objects to be loaded (Lagerblad [0002]). 
Although De Magalhaes and Lagerblad combination substantially teaches the claimed invention, they do not explicitly indicate the identifying comprising searching within a loaded child record table having entries that identify root data objects of different hierarchical data structures and which database records for child data objects of the root data objects of the different hierarchical data structures from the separate tables of the database are cached on the one or more computing devices.
Gopalakrishnan teaches the limitations by stating
identifying a subset of the records associated with the plurality of child data objects that are not cached on one of the one or more computing devices, the identifying comprising searching within a loaded child record table having entries that identify root data objects of different hierarchical data structures and which database records for child data objects of the root data objects of the different hierarchical data structures from the separate tables of the database are cached on the one or more computing devices (Gopalakrishnan [0054], [0059], [0063] – [0071], [0085] – [0088] and Figs. 8 & 10 e.g. [0054] The PPE 220 also uses text patterns for different products. [0059] Dependencies between products/components and the underlying IT environment as well as dependencies between configuration parameters may also be leveraged.  For example, dependencies between the products and the underlying IT environment may include parent-child relationship between WebSphere®, DB2®, the underlying OS, etc. Dependencies between the configuration parameters may be expressed in the form of formulae, tabulation, etc., in order to determine a configuration value from the other configuration parameters/values. [0064] The product placeholder extractor (PPE) 210 of the placeholder management program 66 crawls documents in the knowledgebase 202 and extracts product/component names and corresponding configuration parameters or placeholder text (step 402).  The placeholders may be extracted from the product documentation using a specific format, for example [PLACEHOLDER], % PLACEHOLDER, $[PLACEHOLDER].  [0065] The extracted placeholders and components are stored in a placeholder dictionary (PD) 220 along with links or an index to help documents in the knowledgebase (KB) 202 (step 403).  [0067] For example, a table as shown in FIG. 10 may be generated to indicate the relationship between product 510, component 512, and placeholders 511, 513.  In this example, the DB2 v9.7 shares a parent-child relationship with the component TSA-MP v4.1. [0085] The HAS 214 receives a request to open a help document from the user from step 301 (step 432).  The HAS dynamically annotates placeholders in help documents with corresponding values from the context/insight cache (step 433).  For example, the URLs in the search result are encoded with the URL for HAS 214 (parameterized with URL of the original document), in such a way that the HTTP request will reach HAS 214 first before going to the knowledgebase 202 for the help document 216. [0086] If the placeholder value cache has a value for all placeholders (step 434), the HAS displays the help document and a list of other documents that refers to the same placeholder using the placeholder document index (step 438) and the method ends. [0087] When a user selects a document from the list of other documents, HAS 214 will behave like a proxy for obtaining the document from KB 202.  HAS 214 will use the document index maintained in the PD 220 to obtain the values for the relevant placeholder from the PVC 218.  If the value in PVC 218 is not updated, then the PVE 212 is used to run the [GetValueCmd] (for the Placeholder) on the target environment 110 to extract the value.  [0088] If the placeholder value cache 218 does not have a value for all placeholders (step 434), the configuration 
identifying a plurality of child data objects of the root data object in the hierarchical data structure, wherein the plurality of child data objects are associated with records stored in separate tables of a database;
identifying a subset of the records associated with the plurality of child data objects (e.g. child - components) that are not cached (e.g. placeholder) on one of the one or more computing devices, the identifying comprising searching (e.g. request; search) within a loaded child record table (e.g. placeholder dictionary - tabulation, Fig. 10) having entries (e.g. Dependencies between products/components … tabulation) that identify root data objects of different hierarchical data structures (e.g. Dependencies between products/components … tabulation) and which database records for child data objects of the root data objects of the different hierarchical data structures (e.g. different products/ components) from the separate tables of the database are cached (e.g. cache) on the one or more computing devices; and
transmitting a request to the database to retrieve the subset of the records that are not cached on the one of the one or more computing devices]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of De 
9.	With respect to claim 2,
	De Magalhaes further discloses
receiving the subset of the records from the database;
storing the subset of the records in a cache (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. cache); and
adding attributes to the loaded child record table, indicating that the subset of the records are stored in the cache (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. attributes may be added to nodes within the respective object cache).
Lagerblad further discloses
adding entries to the loaded child record table, indicating that the subset of the records are stored in the cache (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 e.g. three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships (i.e. parent-child .
10.	With respect to claim 3,
	De Magalhaes further discloses
receiving the subset of the records from the database; and
populating the child data objects of the hierarchical data structure using the subset of the records (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. It should additionally be noted that as other/additional nodes are added to the parent object 402, the array 408 allows each node to be individually referenced even if nested below a child node).
11.	With respect to claim 4,
	De Magalhaes further discloses populating at least one of the child data objects using a cached record that is identified by the loaded child record table (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. It should additionally be noted that as other/additional nodes are added to the parent object 402, the array 408 allows each node to be individually referenced even if nested below a child node).
12.	With respect to claim 6,
Lagerblad further discloses wherein the request comprises a plurality of queries to retrieve the subset of the records from the separate tables of the database (Lagerblad [0003], [0016] – [0019], [0022] – [0023], [0028] – [0029] and Fig. 2 e.g. queries).
13.	With respect to claim 7,
	De Magalhaes further discloses
identifying a grandchild data object of one of the child data objects, wherein the grandchild data object is associated with a record stored in a table of the database;
using another loaded child record table to determine that the record associated with the grandchild data object is not stored on the one of the one or more computing devices; and
including a query for the record associated with the grandchild data object in the request transmitted to the database (De Magalhaes [0060] - [0061] and Fig. 4A e.g. [0060] The following first example pseudo syntax represents an initial/first state of a hybrid object tree formed that includes a node "parent" according to the present subject matter that is to be augmented within the present example.  The following first example pseudo syntax also shows a separate hybrid object tree, "TreeM," represented as a separate tag pair.  It should be noted that the following the first pseudo syntax represents what an extensible markup language (XML) document, as represented by the first state of a hybrid object tree 400 within FIG. 4A, would look like if the hybrid object tree 400 were to serialize (e.g., written) to a storage device (e.g., a disk or other memory storage device). TABLE-US-tree or may represent a highest tag pair without departure from the scope of the present example).
14.	With respect to claim 8,
	De Magalhaes further discloses
using the loaded child record table to determine that a record associated with the root data object is not stored on the one of the one or more computing devices; and
including a query for the record associated with the root data object in the request transmitted to the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. parent object in Fig. 3).
15.	With respect to claim 9,
	De Magalhaes further discloses
the request identifies a plurality of root data objects of a plurality of hierarchical data structures (De Magalhaes [0028], [0097] and Fig. 3 e.g. parent objects; [0028] child nodes may be added to parent objects within a data area of the internalNodeData of a respective instantiated parent object without instantiating the respective child node as an actual in-system object that includes behavior and an encapsulated internalNodeData area. [0097] As such, the process 700 responds to hybrid tree operations including data accesses to original source data, changes to a data source for an instantiated data object, adding attributes to data objects, and adding child nodes to parent objects); and
the method further comprises:
identifying a plurality of child data objects for each of the plurality of root data objects;
using the loaded child record table to identify a subset of records associated with the plurality of child data objects for each of the plurality of root data objects that are not stored on the one or more computing devices; and
transmitting a request to the database to retrieve the identified subset of records associated with the plurality of child data objects of the plurality of root data objects (De Magalhaes [0018] – [0019], [0023], [0029], [0032], .
16.	With respect to claim 10,
	De Magalhaes further discloses wherein transmitting the request comprises transmitting the request to a database server via a computer network (De Magalhaes [0031] e.g. network 106).
17.	With respect to claim 11,
	De Magalhaes further discloses
a server (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. parent object in Fig. 3 e.g. computing device_1 to N), comprising:
a loaded child record table, one or more processors, and
a memory storing instructions that, when executed by the one or more processors, cause the server to perform operations, the operations comprising:
receiving a request identifying the plurality of parent data records, wherein the plurality of parent data records are roots of structured data objects comprising the plurality of child data records;
determining, using the loaded child record table, which of the plurality of child data records is stored on the server for the plurality of parent data records;
transmitting a request to the database, for a subset of the plurality of child data records that are not stored on the server;
receiving the subset of the plurality of child data records that are not stored on the server from the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. parent object in Fig. 3); and
populating the structured data objects using the plurality of parent data records and the subset of the plurality of child data records received from the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. It should additionally be noted that as other/additional nodes are added to the parent object 402, the array 408 allows each node to be individually referenced even if nested below a child node).
Lagerblad further discloses
a loaded child record table (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 e.g. [0019] Each data type object 124 may be of a certain type, and include one or more values or one or more other data objects.  In some embodiments, an instance of a data type object may refer to a row of a table stored in a database.  Examples of data type objects 124 may include, but are not limited to, values (e.g., numeric, text, dates, etc.), pointers, videos, images, web pages, etc. In some embodiments, classes 122 and type objects 124 may have a dependent relationship with one or more other classes 122 and type objects 124 within application 120.  For example, a function in a first class 122a the first type object 124a may be a container for a second type object 124b that may be utilized by a function in the first 122a or second class 122b, and the second type object 124b may be a container for a third type object 124n that may be utilized by a function in the first class 122a, second class 122b, or third classes 122n.  Thus, when a first type parent object 124a is called by a first class 122a, its second child type object 124b must also be called, along with the third child type object 124n to the second type object, which typically results in loading three data type objects 124 from memory 112.  [0027] In some embodiments, the complete data model is read into memory, which is updated and persisted from different threads.  In some embodiments, an on-demand populated cache with shorter life span may be used by dashboards to request smaller subsets of data.  In some embodiments, a mixed mode of loading may be used, which uses knowledge of the persisted data to load all instances of objects having relatively few instances, and performing on-demand loading of children to these objects. [0028] Thus, in some embodiments, three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships between each of these three data types after they have been loaded [as
(e.g. three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships (i.e. parent-child relationships) between each of these three data types after they have been loaded)], such that additional queries of the database are not needed. [0029] FIG. 3 is a flow diagram illustrating a process for using type based loading for loading objects in object-relational mapping.  In the illustrated example, flow diagram 300 begins at step 302 where mapping tool 130 (or application server 120) queries a database 150 to locate a first table 162 associated with a first data type to be created.  At step 304, mapping tool 130 loads a plurality of rows from the first table 162 during the query associated with the first table 162.  At step 306, mapping tool 130 creates a first set of data objects associated with the first data type, wherein each data object of the first set may be created from data objects stored in each of the rows loaded from the first table 162. [0030] At step 308, mapping tool 130 queries the database 150 to locate a second table 162 associated with a second data type to be created, wherein the second data type depends from the first data type.  At step 310, mapping tool 130 loads a plurality of rows from the second table 162 during the query associated with the second table.  At step 312, loaded from the second table 162, wherein the data objects of the second set depend from the data objects of the first set.  At step 314, mapping tool 130 may associate each data object of the second set to an associated parent object of the first set. [0031] At step 316, mapping tool 130 queries the database 150 to locate a third table 162 associated with a third data type to be created, wherein the third data type depends from the second data type.  At step 318, mapping tool loads a plurality of rows from the third table 162 during the query associated with the third table 162.  At step 320, mapping tool 130 creates a third set of data objects associated with the third data type, wherein each data object of the third set may be created from data stored in each of the rows loaded from the third table 162, wherein the data objects of the third set depend from the data objects of the second set.  At step 322, mapping tool 130 may associate each data object of the third set to an associated parent object of the second set.  Thus, mapping tool 130 may create or map the database structure associated with the first data object by querying the database 150 once for each level of depth (e.g., three queries in the illustrated example).  Typically, object relational mapping tools have to query the ;
transmitting a request to the database, comprising a plurality of queries for a subset of the plurality of child data records that are not stored on the server (Lagerblad [0003], [0016] – [0019], [0022] – [0023], [0028] – [0029] and Fig. 2 e.g. queries).
Gopalakrishnan further discloses a loaded child record having entries that identify root data objects of different hierarchical data structures and which database records for child data objects of the root data objects of the different hierarchical data structures from separate tables of the database are stored on the server (Gopalakrishnan [0054], [0059], [0063] – [0071], [0085] – [0088] and Figs. 8 & 10 e.g. [0054] The PPE 220 also uses text patterns for different products. [0059] Dependencies between products/components and the underlying IT environment as well as dependencies between configuration parameters may also be leveraged.  For example, dependencies between the products and the underlying IT environment may include parent-child relationship between WebSphere®, DB2®, the underlying OS, etc. Dependencies between the configuration parameters may be expressed in the form of formulae, tabulation, etc., in order to determine a configuration value from the other configuration parameters/values. [0064] The product placeholder extractor (PPE) 210 of the placeholder management program 66 crawls The extracted placeholders and components are stored in a placeholder dictionary (PD) 220 along with links or an index to help documents in the knowledgebase (KB) 202 (step 403).  [0067] For example, a table as shown in FIG. 10 may be generated to indicate the relationship between product 510, component 512, and placeholders 511, 513.  In this example, the DB2 v9.7 shares a parent-child relationship with the component TSA-MP v4.1. [0085] The HAS 214 receives a request to open a help document from the user from step 301 (step 432).  The HAS dynamically annotates placeholders in help documents with corresponding values from the context/insight cache (step 433).  For example, the URLs in the search result are encoded with the URL for HAS 214 (parameterized with URL of the original document), in such a way that the HTTP request will reach HAS 214 first before going to the knowledgebase 202 for the help document 216. [0086] If the placeholder value cache has a value for all placeholders (step 434), the HAS displays the help document and a list of other documents that refers to the same placeholder using the placeholder document index (step 438) and .
18.	With respect to claim 12,
Lagerblad further discloses
wherein the database comprises a plurality of tables in which the plurality of child data records are stored (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1).
19.	With respect to claim 14,
	De Magalhaes further discloses
populating the structured data objects using the plurality of parent data records, the plurality of child data records received from the database, and a plurality of child data records stored on the server (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], .
20.	With respect to claim 16,
	De Magalhaes further discloses storing the subset of the plurality of child data records on the server (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. It should additionally be noted that as other/additional nodes are added to the parent object 402, the array 408 allows each node to be individually referenced even if nested below a child node).
Lagerblad further discloses
adding entries to the loaded child record table for the subset of the plurality of child data records (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 e.g. three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships (i.e. parent-child relationships) between each of these three data types after they have been loaded).
21.	With respect to claim 17,
	De Magalhaes further discloses
analyzing a hierarchical data structure to identify a plurality of child data objects of a root data object of the hierarchical data structure;
determining, using a loaded child record object, that a plurality of database records associated with the plurality of child data objects have not been received from a database;
generating a database request comprising a plurality of database queries for the plurality of database records associated with the plurality of child data objects;
transmitting the generated database request to a database;
receiving the plurality of database records from the database;
initializing the plurality of child data objects of the hierarchical data structure using the received plurality of database records (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3).
Lagerblad further discloses
adding entries, associating the received plurality of database records with the plurality of child data objects, to the loaded child record table (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 e.g. three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships (i.e. parent-child relationships) between each of these three data types after they have been loaded).
determining that a plurality of database records associated with the plurality of child data objects have not been received from a database, the determining comprising searching within a loaded child record table having entries that identify root data objects of different hierarchical data structures and which database records for child data objects of the root data objects of the different hierarchical data structures from the separate tables of the database are cached (Gopalakrishnan [0054], [0059], [0063] – [0071], [0085] – [0088] and Figs. 8 & 10 e.g. [0054] The PPE 220 also uses text patterns for different products. [0059] Dependencies between products/components and the underlying IT environment as well as dependencies between configuration parameters may also be leveraged.  For example, dependencies between the products and the underlying IT environment may include parent-child relationship between WebSphere®, DB2®, the underlying OS, etc. Dependencies between the configuration parameters may be expressed in the form of formulae, tabulation, etc., in order to determine a configuration value from the other configuration parameters/values. [0064] The product placeholder extractor (PPE) 210 of the placeholder management program 66 crawls documents in the knowledgebase 202 and extracts product/component names and corresponding configuration parameters or placeholder text (step 402).  The placeholders may be extracted from the product documentation using a specific format, for example [PLACEHOLDER], % PLACEHOLDER, The extracted placeholders and components are stored in a placeholder dictionary (PD) 220 along with links or an index to help documents in the knowledgebase (KB) 202 (step 403).  [0067] For example, a table as shown in FIG. 10 may be generated to indicate the relationship between product 510, component 512, and placeholders 511, 513.  In this example, the DB2 v9.7 shares a parent-child relationship with the component TSA-MP v4.1. [0085] The HAS 214 receives a request to open a help document from the user from step 301 (step 432).  The HAS dynamically annotates placeholders in help documents with corresponding values from the context/insight cache (step 433).  For example, the URLs in the search result are encoded with the URL for HAS 214 (parameterized with URL of the original document), in such a way that the HTTP request will reach HAS 214 first before going to the knowledgebase 202 for the help document 216. [0086] If the placeholder value cache has a value for all placeholders (step 434), the HAS displays the help document and a list of other documents that refers to the same placeholder using the placeholder document index (step 438) and the method ends. [0087] When a user selects a document from the list of other documents, HAS 214 will behave like a proxy for obtaining the document from KB 202.  HAS 214 will use the document index maintained in the PD 220 to obtain the values for the relevant placeholder from the PVC 218.  If the value in PVC .
22.	With respect to claim 18,
	De Magalhaes further discloses
the determining comprises determining that the plurality of database records are stored in separate tables in the database; and
the generating the database request comprises generating separate queries to retrieve the plurality of database records from the separate tables in the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3 e.g. different native objects stored in different native data sources).

23.	Claims 5, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Magalhaes in view of Lagerblad and Gopalakrishnan, and further in view Hankin et al (U.S. 20030163439 A1 hereinafter, “Hankin”).
24.	With respect to claim 5,
De Magalhaes further discloses
using the loaded child record table to determine that a request for a record has been transmitted to the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. request).
Although De Magalhaes, Lagerblad and Gopalakrishnan substantially teaches the claimed invention, they do not explicitly indicate omitting a query for the record from the request transmitted to the database.
Hankin teaches the limitations by stating omitting a query for the record from the request transmitted to the database (Hankin [0211], claims 23 & 30 e.g. [0211] Step 526 executes by determining whether the data is in the cache, and found by the search.  If yes, then step 528 executes by returning the search result.  If no, then step 530 executes by perform a lazy load procedure.  "Lazy load" improves performance by limiting the queries to data sources.  The premise of lazy load is that queries for data from data sources may be deferred until it is determined that the data is needed. [Claims 23] The method of claim 22, wherein said second searching step includes enabling a lazy load state.  [Claims 30] The method of claim 22, further comprising discarding said search query).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of De Magalhaes, Lagerblad, Gopalakrishnan and Hankin, to provide a mechanism for using 
25.	With respect to claim 13,
	De Magalhaes further discloses
the determining using the loaded child record table comprises, for a parent data record, of the plurality of parent data records:
determining that a first child data record of the parent data record is stored in the server,
determining that a second child data record of the parent data record is not stored in the server (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059] and Fig. 3).
Hankin further discloses including a query for the second child data record in the request, and omitting a query for the first child data record from the request (Hankin [0211], claims 23 & 30 e.g. [0211] Step 526 executes by determining whether the data is in the cache, and found by the search.  If yes, then step 528 executes by returning the search result.  If no, then step 530 executes by perform a lazy load procedure.  "Lazy load" improves performance by limiting the queries to data sources.  The premise of lazy load is that queries for data from data sources may be deferred until it is determined that the data is needed. [Claims 23] The method of claim 22, wherein said second searching step includes enabling a lazy load state.  [Claims 30] The method of claim 22, further comprising discarding said search query).
26	With respect to claim 15,
	De Magalhaes further discloses the determining comprises using the loaded child record table to determine that a request for one of the plurality of child data records was previously transmitted to the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. request).
Hankin further discloses the transmitting the request to the database comprises omitting a query for the one of the plurality of child data records from the request (Hankin [0211], claims 23 & 30 e.g. [0211] Step 526 executes by determining whether the data is in the cache, and found by the search.  If yes, then step 528 executes by returning the search result.  If no, then step 530 executes by perform a lazy load procedure.  "Lazy load" improves performance by limiting the queries to data sources.  The premise of lazy load is that queries for data from data sources may be deferred until it is determined that the data is needed. [Claims 23] The method of claim 22, wherein said second searching step includes enabling a lazy load state.  [Claims 30] The method of claim 22, further comprising discarding said search query).
27.	With respect to claim 19,
	De Magalhaes further discloses
using the loaded child record table to determine that a request for a database record of the plurality of database records has already been sent to the database (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. request).
Hankin further discloses omitting a database query for the database record from the database request (Hankin [0211], claims 23 & 30 e.g. [0211] Step 526 executes by determining whether the data is in the cache, and found by the search.  If yes, then step 528 executes by returning the search result.  If no, then step 530 executes by perform a lazy load procedure.  "Lazy load" improves performance by limiting the queries to data sources.  The premise of lazy load is that queries for data from data sources may be deferred until it is determined that the data is needed. [Claims 23] The method of claim 22, wherein said second searching step includes enabling a lazy load state.  [Claims 30] The method of claim 22, further comprising discarding said search query).

28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De Magalhaes in view of Lagerblad and Gopalakrishnan, and further in view Dunn.
29.	With respect to claim 20,
De Magalhaes further discloses
storing the plurality of records in a storage medium of the computing device;
responsive to the determining, initializing the plurality of child data objects using the stored plurality of database records (De Magalhaes [0018] – [0019], [0023], [0029], [0032], [0036], [0042], [0050] – [0059], [0064] and Fig. 3 e.g. It should additionally be noted that as other/additional nodes are added to the parent object 402, the array 408 allows each node to be individually referenced even if nested below a child node).
Lagerblad further discloses
adding entries to the loaded child record table indicating that the plurality of records have been stored (Lagerblad [0015], [0019], [0027] – [0031] and Fig. 1 e.g. three different data types may be loaded from the result of one query to a database table that stores the three different data types in separate columns, and the systems and methods may associate relationships (i.e. parent-child relationships) between each of these three data types after they have been loaded).
Although De Magalhaes, Lagerblad and Gopalakrishnan combination substantially teaches the claimed invention, they do not explicitly indicate asynchronously inspecting the loaded child record table to determine that the entries have been added to the loaded child record table.
asynchronously inspecting the loaded child record table to determine that the entries have been added to the loaded child record table (Dunn [0203] e.g. asynchronous).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of De Magalhaes, Lagerblad, Gopalakrishnan and Dunn, to provide a mechanism for using type based object loading for object-relational mapping to greatly reduce the queries made on a database, especially when several objects have dependent relationships with other objects to be loaded (Lagerblad [0002]).

Response to Argument
30.	Applicant’s remarks and arguments presented on 1/19/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 31, 2022